

 
 
 
 
EX. 10.3
 
 
BTHC X, INC.
 
 
October __, 2009
 
 
Magellan Alpha Investments, Corp.
 
 
RE: Share Subscription Agreement
 
We are pleased to accept the offer Magellan Alpha Investments, Corp. (the
“Subscriber”) has made to purchase from BTHC X, Inc., a Delaware corporation
(the “Company”), an aggregate of 4,087,953 shares of common stock of the
Company, $0.001 par value per share (the “Common Stock” or the “Shares”). Any
terms used herein but not defined herein shall have the meaning set forth in
that certain Securities Purchase Agreement dated September 18, 2009, by and
among the Subscriber, the Company and Pierre Galoppi (the “SPA”). The terms on
which the Company is willing to sell the Shares to the Subscriber, and the
Company’s and the Subscriber’s agreements regarding such Shares, are as follows:
 
1. Purchase of Shares. For the aggregate sum of $60,000 (the “Purchase Price”),
which the Company acknowledges receiving on the date hereof, the Company hereby
sells and issues the Shares to the Subscriber, and the Subscriber hereby
purchases the Shares from the Company, on the terms and subject to the
conditions set forth in this Agreement. Concurrently with the Subscriber’s
execution of this Agreement, the Company is delivering to the Subscriber a
certificate registered in the Subscriber’s name representing the Shares, receipt
of which the Subscriber hereby acknowledges.
 
2. Representations and Warranties of the Company. To induce the Subscriber to
purchase the Shares from the Company, the Company hereby represents and warrants
to the Subscriber and agrees with the Subscriber as follows:
 
2.1 Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
enter into this Agreement and to carry out the transactions contemplated by this
Agreement.The Company has no subsidiaries.
 
2.2 Authorization; No Breach.
 
(a) The execution and delivery of this Agreement, and performance of this
Agreement have been duly authorized by the Company as of the date hereof. This
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms.
 
(b) The execution and delivery by the Company of this Agreement, and the sale
and issuance of the Shares and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and will not as of
the date hereof (i) conflict with or result in a breach of the terms, conditions
or provisions of, (ii) constitute a
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
default under, (iii) result in the creation of any lien, security interest,
charge or encumbrance upon the Company's capital stock or assets, (iv) result in
a violation of, or (v) require any authorization, consent, approval, exemption
or other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Certificate of
Incorporation of the Company or the by-laws of the Company, or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject to or by which its
property is bound, except for any filings required after the date hereof under
federal or state securities laws.
 
2.3. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof the Shares, will be duly authorized and validly issued,
fully paid and nonassessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof the Subscriber will receive good title to the
Shares, free and clear of all liens, claims and encumbrances of any kind, other
than (a) transfer restrictions hereunder and under the other agreements
contemplated hereby, (b) transfer restrictions under federal and state
securities laws, and (c) liens, claims or encumbrances imposed due to the
actions of the Subscriber, and the issuance and sale of the Shares to the
Subscriber is not subject to any preemptive rights or rights of first refusal or
other similar rights.The Shares and the Shares issued under the SPA constitute
97.0% of the issued and outstanding shares of Common Stock of the Company.
 
2.4 Other Representations and Warranties. The Company hereby incorporates and
confirms herein each of the representations and warranties made by the Company
in Section 3.1 of the SPA, as if each such representation and warranty had been
set forth in full and made in this Agreement, and any breach, violation or
misrepresentation thereunder shall also be a breach hereunder.
 
3. The Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue and sell the Shares to the Subscriber, the Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:
 
3.1. No Government Recommendation or Approval. The Subscriber understands that
no United States federal or state agency or similar agency of any other country,
has passed upon or made any recommendation or endorsement of the offering of the
Shares or the fairness or suitability of the investment in the Shares by the
Subscriber nor have such authorities passed upon or endorsed the merits of the
private placement of the Shares.
 
3.2. Experience, Financial Capability and Suitability. The Subscriber is
sufficiently experienced in financial and business matters to be capable of
evaluating the merits and risks of this investment and to make an informed
decision relating thereto. The Subscriber is aware his investment in the Company
is a speculative investment involving a high degree of risk that has limited
liquidity, because of the restrictions on resale of the Shares and because there
may never be an established market for the Company’s securities. The Subscriber
has the financial capability for making the investment and the investment is a
suitable one for the Subscriber. The Subscriber can, without impairing his
financial condition, hold the Shares in the amount contemplated by this
Agreement for an indefinite period of time. Subscriber has adequate means of
providing for its current financial needs and contingencies and will have no
current or anticipated future needs for liquidity which would be jeopardized by
the investment in the Shares. The Subscriber can afford a complete loss of the
investment in the Shares. The Subscriber acknowledges that the Company has urged
the Subscriber to seek independent advice from professional advisors relating to
the suitability of an investment in the Company and in connection with this
Agreement, and that the Subscriber has sought and received such independent
professional advice with respect to such investment and this
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Agreement or, after careful consideration, the Subscriber has determined not to
seek and/or receive such independent professional advice. Subscriber is
purchasing the Shares for investment for the Subscriber’s own account only and
not with the a view to, or for resale in connection with, any “distribution”
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”). The Subscriber understands that the Company is a
publicly-traded shell company and understands that there is no assurance as to
the future performance, if any, of the Company.
 
3.3. Access to Information. Prior to the execution of this Agreement, the
Subscriber has had the opportunity to ask questions of and receive answers from
representatives of the Company concerning an investment in the Company, as well
as the finances, operations, business and prospects of the Company, and the
opportunity to obtain additional information to verify the accuracy of all
information so obtained in order to make an informed and knowledgeable decision
to acquire the Shares. Prior to the execution of this Agreement, the Subscriber
has been furnished with all materials relating to the Company’s finances,
operations, business and prospects of the Company related to the offer and sale
of the Shares.
 
3.4 Regulation D/Rule 4(2) Offering. Subscriber understands that the Shares have
not been registered under the Securities Act or any state securities law by
reason of a specific exemption therefrom, and that the Company is relying on the
truth and accuracy of, and the Subscriber’s compliance with, the representations
and warranties and agreements of the Subscriber set forth herein to determine
the availability of such exemptions and the eligibility of the Subscriber to
acquire the Shares, including, but not limited to, the bona fide nature of the
Subscriber’s investment intent as expressed herein. Subscriber represents that
it is an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D under the Securities Act and acknowledges the sale contemplated
hereby is being made in reliance on a private placement exemption to “accredited
investors” within the meaning of Section 501(a) of Regulation D under the
Securities Act or similar exemptions under state law; and, accordingly, such
Shares will be “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, and therefore Subscriber further acknowledges and
understands that the Shares must be held indefinitely and may not be offered,
sold, transferred, pledged or otherwise disposed of unless registered under the
Securities Act and, if applicable, the securities laws of any applicable state
or other jurisdiction or in the absence of such registration upon delivery to
the Company of an opinion of counsel satisfactory to the Company that such
registration is not required and Subscriber understands the certificates
representing the Shares will contain a legend in respect of such restrictions.
The Subscriber did not decide to enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act.
 
3.5. Restrictions on Transfer. Subscriber acknowledges and understands the
Shares are being offered in a transaction not involving a public offering within
the meaning of the Securities Act and the Shares have not been registered under
the Securities Act, and, if in the future the Subscriber decides to offer, sell,
transfer, pledge or otherwise dispose of the Shares , such Shares may be
offered, sold, transferred, pledged or otherwise disposed of only if registered
under the Securities Act and, if applicable, the securities laws of any
applicable state or other jurisdiction or in the absence of such registration
upon delivery to the Company of an opinion of counsel satisfactory to the
Company that such registration is not required. Absent registration or an
available exemption from registration, the Subscriber agrees that it will not
resell or otherwise transfer the Shares.
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
3.6 Power and Authorization. The Subscriber possesses all requisite power and
authority necessary to enter into and carry out the transactions contemplated by
this Agreement. The execution and delivery of this Agreement, and performance of
this Agreement, have been duly authorized by the Subscriber as of the date
hereof. This Agreement constitutes the valid and binding obligation of the
Subscriber, enforceable in accordance with its terms. The execution and delivery
by the Subscriber of this Agreement, and the purchase of the Shares and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Subscriber do not conflict with or result in a breach of the terms,
condition or provisions of, or constitute a default under the organizational
documents of, the Subscriber or any agreement, order, judgment or decree to
which the Subscriber is subject or its property is bound.
 
4. Restrictions on Transfer.
 
4.1 Securities Law Restrictions. Subscriber agrees not to offer, sell, transfer,
pledge or otherwise dispose of the Securities unless registered under the
Securities Act and, if applicable, the securities laws of any applicable state
or other jurisdiction or in the absence of such registration upon delivery to
the Company of an opinion of counsel satisfactory to the Company that such
registration is not required.
 
4.2 Restrictive Legends. All certificates representing the Shares, shall have
endorsed thereon legends substantially as follows or to substantially the same
effect:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND, IF
APPLICABLE, THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER JURISDICTION OR
IN THE ABSENCE OF SUCH REGISTRATION UPON DELIVERY TO THE COMPANY OF AN OPINION
OF COUNSEL SATSIFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 
4.3 Additional Shares or Substituted Securities. In the event of the declaration
of a stock dividend, the declaration of an extraordinary dividend payable in a
form other than stock, a spin-off, a stock split, an adjustment in exercise
price or terms, a recapitalization or a similar transaction affecting the
Company’s outstanding capital stock without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Shares or any other securities
into which such Shares thereby become convertible shall immediately be subject
to this Agreement.
 
 
5. Other Agreements.
 
5.1. Further Assurances. Subscriber and Company agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
5.2 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth on the first page of this Agreement or to such other address as a party
may designate by notice hereunder, and shall be either (a) delivered by hand,
(b) sent by overnight courier, or (c) sent by certified mail, return receipt
requested, postage prepaid. All notices, requests, consents and other
communications hereunder shall be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by certified mail, on the fifth (5th) business day following
the day such mailing is made.
 
5.3 Entire Agreement. This Agreement, the SPA and the other Transaction
Documents supersede all prior oral or written agreements and understandings
relating to the subject matter hereof and thereof.
 
5.4. Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by all parties
hereto.
 
5.5 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
 
5.6 Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.
 
5.7 Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.
 
5.8 Governing Law; Waiver of Jury Trial. (a) All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
transactions contemplated thereby shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York
applicable to contracts and agreements made and to be performed solely within
the State of New York. Each party agrees that all legal proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
(b) WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.
 
5.9 Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.
 
5.10 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
 
5.11 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.
 
5.12 No Broker or Finder. Each of the parties hereto represents and warrants to
the other that no broker, finder or other financial consultant has acted on
their behalf in connection with this Agreement or the transactions contemplated
hereby in such a way as to create any liability on the other. Each of the
parties hereto agrees to indemnify and save the other harmless from any claim or
demand for commission or other compensation by any broker, finder, financial
consultant or similar agent claiming to have been employed by or on behalf of
such party and to bear the cost of legal expenses incurred in defending against
any such claim.
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
5.13 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
5.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by electronic mail delivery of a “.pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this agreement and return it to us.
 

     
Very truly yours,
             
BTHC X, INC.
                                 
By: __________________________
         
Name:
         
Title:
                           
Accepted and agreed as of this
         
___ day of October, 2009
                 
MAGELLAN ALPHA INVESTMENTS, CORP.
                                 
By:___________________________
         
Name: George Syllantavos
         
Title: President
         

 

 



 